 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
 3   Las Vegas, NV 89101
     Tel: (702) 362-8500
 4   Fax: (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
 5   Attorney for Plaintiff Rina K. P. Bobiles
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA
10   RINA K. P. BOBILES, an individual and
     resident of Nevada,                                   Case No.: 2:19-cv-00287-JAD-GWF
11
12                            Plaintiff,
                                                           STIPULATION TO EXTEND
13   v.                                                    PLAINTIFF’S DEADLINE TO
                                                           OPPOSE DEFENDANTS’ MOTION TO
14   LAS VEGAS REVIEW-JOURNAL, INC., a
                                                           DISMISS AND DEFENDANTS’
     Delaware Corporation, GATEHOUSE
                                                           DEADLINE TO REPLY [ECF No. 19]
15   MEDIA LLC, a Delaware Corporation,
     STEPHENS MEDIA, LLC, a Nevada Limited
16                                                         (Second Request)
     Liability Company, DOES I through X; and
     ROE BUSINESS ENTITIES I through X,
17
     inclusive,
18
                              Defendants.
19
20            IT IS HEREBY STIPULATED by and between counsel for Plaintiff, Melanie A. Hill of
21   Melanie Hill Law PLLC, and counsel for Defendants, Kelsey E. Stegall of Littler Mendelson, P.C.,
22   that the deadline for Plaintiff to file her opposition to Defendants Motion to Dismiss [ECF No. 19]
23   (“the Motion”) filed on July 31, 2019 be extended two (2) days from the current deadline of
24   September 18, 2019 to September 20, 2019 and the Defendants’ deadline to file their reply be
25   extended one (1) day to October 21, 2019 to allow for the availability of counsel.
26            One of Plaintiff’s counsel’s deadlines to file an opposition to motion to dismiss in another of
27   her federal cases was continued from September 13, 2019 to September 17, 2019 due to co-
28   counsel’s emergency that necessitated needed an extension. Counsel in this case had to spend the

                                                       –1–
          STIPULATION TO EXTEND PLAINTIFF’S DEADLINE TO OPPOSE DEFENDANTS’ MOTION TO DISMISS
 1   weekend and earlier this week opposing that motion to dismiss that took her time away from

 2   completing the opposition in this case. To accommodate Plaintiff’s counsel’s scheduling, the

 3   parties have agreed to extend Plaintiff’s deadline to oppose Defendants’ opposition to the Motion to

 4   Dismiss in this case to Friday, September 20, 2019 at 4:00 p.m. The parties have further agreed to

 5   continue Plaintiff’s Reply deadline from October 18, 2019 to October 21, 2019.

 6          The requested relief is not for purposes of delay, but to allow for the availability of counsel

 7   and scheduling conflicts.

 8          DATED this 18th day of September, 2019.

 9
               MELANIE HILL LAW PLLC                             LITTLER MENDELSON, P.C.
10
11
     By:      /s/ Melanie A. Hill                        By:    /s/ Kelsey E. Stegall
12            Melanie A. Hill, Esq.                             Kelsey E. Stegall, Esq.
              NV Bar No. 8796                                   NV Bar No. 14279
13            520 S. 7th Street                                 3960 Howard Hughes Parkway
              Suite A                                           Suite 300
14            Las Vegas, Nevada 89101                           Las Vegas, Nevada 89169-5937
15            Telephone: (702) 362-8500                         Telephone: (702) 862-8800
              Facsimile: (702) 362-8505                          Facsimile: (702) 862-8811
16            Melanie@MelanieHillLaw.com                        KStegall@littler.com
              Attorneys for Plaintiff                           Attorneys for Defendants
17
18          IT IS SO ORDERED.
19
           Dated: September 19, 2019.
20         DATED ____ day of September, 2019.
21
                                                  ________________________________________
22                                                JENNIFER A. DORSEY
                                                  UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28

                                                     –2–
       STIPULATION TO EXTEND PLAINTIFF’S DEADLINE TO OPPOSE DEFENDANTS’ MOTION TO DISMISS
